Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         27-AUG-2021
                                                         10:25 AM
                                                         Dkt. 13 OGAC

                          SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


        STATE OF HAWAI‘I, Respondent/Plaintiff-Appellee,

                                  vs.

      MICHAEL A. CATTANEO, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
 (CAAP-XX-XXXXXXX; CASE NO. 2PC151000023; CASE NO. 2PC151000122)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

     Petitioner/Defendant-Appellant Michael A. Cattaneo’s
application for writ of certiorari filed on June 29, 2021, is
hereby accepted.
     IT IS FURTHER ORDERED, that no oral argument will be heard
in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai‘i Rules of Appellate Procedure, move
for retention of oral argument.
          DATED:   Honolulu, Hawaiʻi, August 27, 2021.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Michael D. Wilson
                               /s/ Todd W. Eddins